DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-29 are pending.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims are renumbered according to the following scheme:
claims 1.1-1.16 renumbered to claims 2-17
claim 2 renumbered toc claim 18
claims 2.1-2.2 renumbered to claims 19-20
claim 3 renumbered to claim 21
claims 3.1-3.8 been renumbered to claims 22-29.

Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
Claim 3 (originally 1.2) recites “improving tracking performance during tracking.”  
Claim 5 (originally 1.4) recites “learning how said objects looks like and use that information to scan every frame searching for said object.”
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Specifically, the instant specification does not describe how tracking performance can be improved or how the appearance of objects can be learned.

Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 (originally 1.7) recites “accompanying with at least one active camera head the movement of said object in space.”  Claim 9 (originally 1.8) recites “accompanying with at least one robotic active surgery instrument said movement of said object.”  It is unclear what the recited accompanying with the instrument or camera head the movement of the object entails (follow the object with instrument?)
Claim 11 (originally 1.10) recites “observing in a display said image of said moving object as if it is standing still.”  It is unclear what the recited observing entails (i.e., an act of imagination as if the object were standing still?).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 10, 14, 15, 19, 23-25, 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et. al. (US 20140005684 A1, January 2, 2014) (hereinafter “Kim”).
Regarding claim 1, Kim teaches a method of using an active system for robotic surgery, the method comprising: (a) get an image; (b) select in said image an object to track; and (d) accompanying a movement of said object with at least one active robotic surgical instrument.  See, e.g., [0008] (“The automation program may make use of visual servoing with real-time visual feedback from one or more cameras, either endoscopic or externally mounted, which are capable of providing visible and/or non-visible spectrum images.”); [0013] (“Embodiments disclosed herein provide for a system for performing an automated surgical procedure. The system includes a sensor that provides information regarding a surgical field, a user interface configured to receive commands issued by a surgeon, a feedback device configured to relay information to the surgeon, a surgical tool having an end portion used for performing a surgical task, a surgical robot that is coupled to the surgical tool and that positions and orients the surgical tool, a track processing module implemented by processing hardware and configured to receive sensor data from the sensor, identify positions in at least one of a target tissue, surrounding tissues and the surgical tool end portion based on the sensor data, track the identified positions in at least one of the target tissue, the surrounding tissues and the tool end effector, and a control module implemented by the processing hardware and configured to process data received from the sensor, the track processing module, and the user interface via an automation program, to generate and send commands to the surgical robot.”).
Regarding claims 3, 4, 10, 14, 15, 19, 23-25, 29, as discussed above, Kim teaches a method of using an active system for robotic surgery, further comprising improving tracking performance during tracking (e.g., [0077]) (as recited in claim 3); further comprising determining said object locations and changes of said object (e.g., [0069]) (as recited in claim 4); further comprising transmitting said image to a display (e.g., 209, Fig. 2) (as recited in claim 10); further comprising using at least one active robotic surgical instrument to perform a surgery (as recited in claim 14); further comprising sensing movement of said object and generating sensor output signals (e.g., camera images) in response thereto (as recited in claim 15);  further comprising selectively switching the operating mode of said robotic active instrument between an active mode and a passive mode (e.g., [0010]) (as recited in claim 19);  comprising: one or more instruments, capable to mark an object [construed as identifying and distinguishing an object of interest, i.e., marking or segmentation of the object in an image], and actively follow the movement of said object (as recited in claim 21); wherein at least one of said instruments further comprising a camera (e.g., [0077]) (as recited in claim 23); wherein said camera allow for 3D imaging (e.g., [0073]) (as recited in claim 24); wherein said instruments are enabled or disabled during the procedure (e.g., [0022]) (as recited in claim 25); wherein said instruments further comprising an automatic suture tip tool (e.g., [0010], [0028]) (as recited in claim 29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5, 6, 7, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claims 1 and 21 above, and further in view of  Zhao et. al. (US 20090088773 A1, April 2, 2009) (hereinafter “Zhao”).
Regarding claims 2, 5, 6, 7, 22, Kim teaches a method of using an active system for robotic surgery, as discussed above.   However, Kim does not expressly teach using said selection to scan every frame looking for said object even though Kim teaches real-time tracking (e.g., [0062], [0069]).  Kim also does not expressly teach defining said object location in relation to at least one camera head.  Kim also does not expressly teach using active joints with sensors.
Zhao teaches analysis for video frames for tool tracking.   See, e.g., [0011], [0153] and Fig. 5A.  Zhao also teaches defining object location in relation to the camera.  See, e.g., [0031] (disclosing use of various coordinate systems relative to the camera for kinematic calculations).  Zhao also teaches active joints with sensors.  See, e.g., [0037].  Zhao also teaches learning the appearance of objects.  See, e.g., Fig. 14; [0057], [0101].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zhao with the invention taught by Kim such that the invention further comprises using said selection to scan every frame looking for said (as recited in claim 2); further comprising learning how said objects looks like and use that information to scan every frame searching for said object (as recited in claim 5); further comprises defining said object location in relation to at least one camera head (as recited in claim 6); further comprises defining a working distance of said camera head relative to said object (as recited in claim 7); wherein said instruments further comprising active joints and buffers with sensors object (as recited in claim 22) in order to accurately track and control the instrument.


Claims 12, 13, 26, 27, 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claims 1 and 21 above, and further in view of  Anvari et. al. (US 20110015649 A1, January 20, 2011) (hereinafter “Anvari”).
Regarding claim 28, Kim teaches a method of using an active system for robotic surgery, as discussed above, except comprising a database.  Kim also does not expressly teach a tip tool adapted to be replaced or a tip adapted to be stored in a tip toolbox.
Anvari teaches a method of using an active system for robotic surgery, further comprising a database.  See, e.g., [0219].  Anvari also teach automated tool change.  See, e.g., [0181].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Anvari with the invention taught by Kim such that the invention further comprises further comprising, choosing in a toolbox a tip tool for said robotic
active surgery instrument  (as recited in claim 12); further comprising changing said robotic active surgery instrument tip tool (as recited in claim 13); wherein at least one of the active robotic instruments has a tip tool adapted to be replaced (as recited in claim 26); wherein at least one of the active robotic instruments 3 has a tip adapted to be stored in a tip toolbox (as recited in claim 27); comprising a database (as recited in claim 28) in order to improve the efficiency of the procedure.

Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claims 1 and 21 above, and further in view of Yang et. al. (US 20130224710 A1, August 29, 2013) (hereinafter “Yang”).
Regarding claims 16-18 and 20, as discussed above, Kim teaches a method of using an active system for robotic surgery, except comprising control based on force signals. Yang teaches force feedback based on user input and external forces.  See, e.g., [0051], [0057].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yang with the invention taught by Kim such that the invention further comprises calculating a demanded force signal for at least one actuator in response to said sensor output signals (as recited in claim 16); further comprising regulating a damped resistance to movement between said surgical instrument and said object when said demanded force signal is within a predetermined range (as recited in claim 17); a method of using an active system for robotic surgery, the method comprising a) detecting an event; and b) moving a position of an active robotic surgery instrument in response to said detected event (as recited in claim 18); wherein said event comprises a user selection (as recited in claim 20) in order to more accurately control the instrument.

Prior Art of Record
The prior art made of record and not relied upon is considered to be pertinent to applicant's disclosure.
Wook et. al. (US 20120101508 A1, April 26, 2012) teaches real-time control with respect to sensing of external forces.  See, e.g., [0028]-[0032].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792